Case 18-17641-amc          Doc 90     Filed 02/02/21 Entered 02/02/21 15:25:11                 Desc Main
                                      Document     Page 1 of 3


                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                                Bankruptcy No. 18-17641-amc

 NICHOLAS M. MARTELLA and,                             Chapter 13
 KIERSTEN N. MARTELLA
         Debtor,                                       Document No.

 NISSAN MOTOR ACCEPTANCE
 CORPORATION,
          Movant,

          v.

 NICHOLAS M. MARTELLA,
 KIERSTEN N. MARTELLA, and
 SCOTT F. WATERMAN, Trustee,
            Respondents.


                       MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          AND NOW, comes Movant, Nissan Motor Acceptance Corporation (the “Movant”), by and

through its undersigned counsel, Bernstein-Burkley, P.C., and files this Motion for Relief from the

Automatic Stay (the “Motion”), representing as follows:

                                              THE PARTIES

          1.     Respondents, Nicholas M. Martella, Kiersten N. Martella, (“Debtors”), are adult

individuals with a place of residence located at 57003 Delaire Landing Road, Philadelphia, PA 19114.

          2.     Scott F. Waterman, is the duly appointed Chapter 13 Trustee and is currently acting in

such capacity.

                                     JURISDICTION AND VENUE

          3.     This matter is a core proceeding and this Court has jurisdiction pursuant to 28 U.S.C. §

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Movant seeks relief pursuant to 11

U.S.C. § 362(d) and FRBP 4001 and 9014.
Case 18-17641-amc         Doc 90     Filed 02/02/21 Entered 02/02/21 15:25:11                   Desc Main
                                     Document     Page 2 of 3


                                          FACTUAL BACKGROUND

        4.      On or about November 16, 2018, Debtors filed a voluntary petition for relief pursuant to

Chapter 13 of the Bankruptcy Code.

        5.      On or about May 9, 2018, Debtors purchased a 2018 Nissan Rogue Sport, VIN#

JN1BJ1CR1JW202403, pursuant to a Retail Installment Contract (the “Contract”) with the Movant, a true

and correct copy of which is attached hereto as Exhibit A.

        6.      Movant has a secured interest in the 2018 Nissan Rogue Sport, VIN#

JN1BJ1CR1JW202403, as evidenced by the Certificate of Title attached hereto as Exhibit B.

        7.      The Contract requires monthly payments of $419.00, which amounts are due on or before

the 21st of each month.

        8.      As of the date of this Motion, Debtors were in default of their payment obligations to

Movant in the amount of $1,249.26. Debtors are currently due for the payment due on November 21,

2020.

        9.      Debtors’ Chapter 13 Plan states that payments to Movant will be made outside the Plan.

        10.     The gross balance due on the Contract is $17,672.33.

        11.     The N.A.D.A value for the 2018 Nissan Rogue Sport, VIN# JN1BJ1CR1JW202403, is

$15,650.00. A true and correct copy of a printout showing that value is attached hereto as Exhibit C.

Therefore although there appears to be some equity, the Debtors are still responsible for making monthly

payments to Movant.

        12.     Movant is entitled to relief from the automatic stay for cause, including the lack of

adequate protection, because Debtors have failed to make post-petition payments to Movant. 11 U.S.C.

§362(d)(1).
Case 18-17641-amc          Doc 90    Filed 02/02/21 Entered 02/02/21 15:25:11                 Desc Main
                                     Document     Page 3 of 3


        WHEREFORE, Movant, Nissan Motor Acceptance Corporation, respectfully requests that this

Honorable Court enter an Order, pursuant to 11 U.S.C. § 362(d), granting Movant relief from stay with

respect to the 2018 Nissan Rogue Sport, VIN# JN1BJ1CR1JW202403.


                                                         Respectfully submitted,

                                                         BERNSTEIN-BURKLEY, P.C.


                                                         By: /s/ Keri P. Ebeck
                                                         Keri P. Ebeck, Esq.
                                                         PA I.D. # 91298
                                                         kebeck@bernsteinlaw.com
                                                         707 Grant Street
                                                         Suite 2200, Gulf Tower
                                                         Pittsburgh, PA 15219
                                                         Phone (412) 456-8112
                                                         Fax: (412) 456-8135

                                                         Counsel for Nissan Motor Acceptance
                                                         Corporation

Dated: February 2, 2021
